     Case 4:18-cv-01539 Document 14-1 Filed in TXSD on 10/08/18 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON

MALIBU MEDIA, LLC,                             )
                                               )
       Plaintiff,                              )   Civil Action Case No. 4:18-cv-01539
                                               )
v.                                             )
                                               )
JOHN DOE, subscriber assigned IP address       )
70.138.168.18,                                 )
                                               )
       Defendant.                              )
                                               )

 ORDER ON PLAINTIFF’S SECOND MOTION FOR EXTENSION OF TIME WITHIN
    WHICH IT HAS TO EFFECTUATE SERVICE ON JOHN DOE DEFENDANT

       THIS CAUSE came before the Court upon Plaintiff’s Second Motion for Extension of

Time Within Which It Has to Serve John Doe Defendant with a Summons and Amended

Complaint the (“Motion”), and the Court being duly advised in the premises does hereby:

       ORDERED and ADJUDGED: Plaintiff’s Motion is GRANTED. Plaintiff shall have until

November 27, 2018, to effectuate service of a summons and Amended Complaint upon John Doe

Defendant.

       DONE AND ORDERED this ___ day of ________________, 2018.




                                           By: ____________________________________
                                                UNITED STATES DISTRICT JUDGE
